         Case 1:19-cr-00862-VEC Document 103 Filed 03/16/20 Page 1 of 1



                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
                                                       DOC #:
                                                       DATE FILED: 03/16/2020




                                          MEMO ENDORSED




Application GRANTED.

SO ORDERED.            Date: 03/16/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
